Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 4, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00020-CV

    ALEXSANDRA P. DANILVO N/K/A ALEXANDRA P. SCHAEFER,
                         Appellant

                                        V.

                     JUERGEN A. SCHAEFER, Appellee

                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-23232

                 MEMORANDUM                     OPINION
      This is an appeal from a judgment signed November 19, 2013. On January
28, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.